


110 HR 1691 IH: Inhumane Trapping Prevention

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1691
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mrs. Lowey (for
			 herself, Mr. Shays,
			 Mr. Crowley,
			 Mr. DeFazio,
			 Mr. Grijalva,
			 Mr. Frank of Massachusetts,
			 Ms. Berkley, and
			 Mr. McNulty) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Foreign Affairs, and
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To end the use of conventional steel-jawed leghold traps
		  on animals in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Inhumane Trapping Prevention
			 Act.
		2.Declaration of
			 policyIt is the policy of the
			 United States to end the needless maiming and suffering inflicted upon animals
			 through the use of conventional steel-jawed leghold traps by prohibiting the
			 import or export of, and the shipment in interstate commerce of, such traps and
			 of articles of fur from animals that were trapped in such traps.
		3.Prohibited acts
			 and penalties
			(a)Prohibited
			 actsIt shall be unlawful for any person—
				(1)to import, export,
			 or transport in interstate commerce an article of fur, if any part or portion
			 of such article is derived from an animal that was trapped in a conventional
			 steel-jawed leghold trap;
				(2)to import, export,
			 deliver, carry, or transport by any means whatever, in interstate commerce, any
			 conventional steel-jawed leghold trap;
				(3)to
			 sell, receive, acquire, or purchase any conventional steel-jawed leghold trap
			 that was delivered, carried, or transported in violation of paragraph (2);
			 or
				(4)to
			 violate any rule made by the Secretary under this Act.
				(b)PenaltiesWhoever
			 knowingly violates subsection (a) shall, in addition to any other penalty that
			 may be imposed—
				(1)for the first such
			 violation, be imprisoned for not more than 5 days or fined under title 18,
			 United States Code, or both; and
				(2)for each
			 subsequent violation, be imprisoned for not more than two years or fined under
			 title 18, United States Code, or both.
				4.Rewards
			(a)General
			 ruleThe Secretary shall pay, to any person who furnishes
			 information which leads to a conviction of a violation of any provision of this
			 Act or any rule made under this Act, an amount equal to one-half of the fine
			 paid pursuant to the conviction.
			(b)ExceptionAny
			 officer or employee of the United States or of any State or local government
			 who furnishes information or renders service in the performance of his or her
			 official duties is not eligible for payment under this section.
			5.Enforcement
			(a)In
			 generalExcept with respect to violations of this Act to which
			 subsection (b) applies, this Act and any rules made under this Act shall be
			 enforced by the Secretary, who may utilize by agreement, with or without
			 reimbursement, the personnel, services, and facilities of any other Federal
			 agency or any State agency for purposes of enforcing this Act and such
			 rules.
			(b)Import and export
			 violations
				(1)Import
			 violationsThe importation of articles in violation of section
			 3(a) shall be treated as a violation of the customs laws of the United States,
			 and those provisions of law relating to violations of the customs laws of the
			 United States shall apply thereto.
				(2)Export
			 violationsThe authorities under the
			 Export Administration Act of 1979
			 (50 U.S.C. App. 2401 et seq.) (as continued in effect under the International
			 Emergency Economic Powers Act), including penalties, shall be used to enforce
			 the provisions of this Act relating to the export of articles in violation of
			 section 3(a).
				(c)Enforcement
			 authoritiesAny person having authority to enforce this Act
			 (except with respect to violations to which subsection (b) applies), may, in
			 exercising such authority—
				(1)detain for
			 inspection, search, and seize any package, crate, or other container, including
			 its contents, and all accompanying documents, if such individual has reasonable
			 cause to suspect that in such package, crate, or other container are articles
			 with respect to which a violation of this Act (except with respect to a
			 violation to which subsection (b) applies) has occurred, is occurring, or is
			 about to occur;
				(2)make arrests
			 without a warrant for any violation of this Act (except with respect to a
			 violation to which subsection (b) applies) committed in his or her presence or
			 view, or if the individual has probable cause to believe that the person to be
			 arrested has committed or is committing such a violation; and
				(3)execute and serve
			 any arrest warrant, search warrant, or other warrant or criminal process issued
			 by any judge or magistrate of any court of competent jurisdiction for
			 enforcement of this Act (except with respect to violations to which subsection
			 (b) applies).
				(d)Forfeiture
				(1)General
			 ruleExcept with respect to
			 exports to which the provisions of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (as
			 continued in effect under the International Emergency Economic Powers Act)
			 apply, and imports to which the customs laws of the United States apply,
			 pursuant to subsection (b), any article of fur or conventional steel-jawed
			 leghold trap taken, possessed, sold, purchased, offered for sale or purchase,
			 imported, exported, transported, delivered, received, carried, or shipped in
			 violation of this Act or any rule made under this Act, shall be subject to
			 forfeiture to the United States. Those provisions of law relating to—
					(A)the seizure,
			 summary and judicial forfeiture, and condemnation of property for violations of
			 the customs laws of the United States,
					(B)the disposition of
			 such property or the proceeds from the sale thereof,
					(C)the remission or
			 mitigation of such forfeitures, and
					(D)the compromise of
			 claims,
					shall apply
			 to seizures and forfeitures incurred, or alleged to have been incurred, under
			 the provisions of this subsection, insofar as applicable and not inconsistent
			 with this Act.(2)EnforcementSuch
			 duties as are imposed upon the customs officer or any other person with respect
			 to the seizure and forfeiture of property under the customs laws of the United
			 States may be performed with respect to seizures and forfeitures of property
			 under this subsection by the Secretary or such officers and employees as may be
			 authorized or designated for that purpose by the Secretary, or, upon the
			 request of the Secretary, by any other agency that has authority to manage and
			 dispose of seized property.
				(e)InjunctionsThe
			 Attorney General of the United States may seek to enjoin any person who is
			 alleged to be in violation of this Act or any rule made under this Act.
			(f)CooperationThe
			 Secretary of Commerce, the Secretary of the Treasury, and the head of any other
			 department or agency with enforcement responsibilities under this Act shall
			 cooperate with the Secretary in ensuring that this Act, and rules made under
			 this Act, are enforced in the most effective and efficient manner.
			6.DefinitionsIn this Act:
			(1)The term
			 article of fur means—
				(A)any furskin (as
			 such term is used under Note 1 of chapter 43 of the Harmonized Tariff Schedule
			 of the United States), including any raw furskin classified under heading 4301
			 of such Schedule; or
				(B)any article,
			 however produced, that consists in whole or part of any such furskin.
				(2)The term
			 conventional steel-jawed leghold trap means any spring-powered pan
			 or sear-activated device with two opposing steel jaws, whether the jaws are
			 smooth, toothed, padded, or offset, which is designed to capture an animal by
			 snapping closed upon the animal’s limb or part thereof.
			(3)The term
			 customs laws of the United States means any other law or
			 regulation enforced or administered by the United States Customs
			 Service.
			(4)The term
			 import means to land on, bring into, or introduce into, any place
			 subject to the jurisdiction of the United States, whether or not such landing,
			 bringing, or introduction constitutes an entry into the customs territory of
			 the United States.
			(5)The term
			 interstate commerce has the meaning given such term in section 10
			 of title 18, United States Code.
			(6)The term
			 Secretary means the Secretary of the Interior.
			7.RulemakingThe Secretary may make rules to carry out
			 this Act.
		8.Effective
			 dateThis Act shall take
			 effect one year after the date of its enactment.
		
